Citation Nr: 1206514	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-04 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1974. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 determination of the Philadelphia Department of Veterans Affairs (VA) Regional Office and Insurance Center(ROIC). 


FINDING OF FACT

The Veteran is incarcerated; prior to his incarceration, he had not established entitlement to nonservice-connected pension benefits. 


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits are not met.  38 U.S.C.A. § 1505 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3, 3.666 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

As will be explained below, under these circumstances, further development would unnecessarily impose additional burdens upon VA with no possibility of any benefit flowing to the Veteran.  Accordingly, such development is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Moreover, there is no legal basis upon which the pension benefits may be awarded at this time.  Hence, the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

Laws and Regulations 

The law authorizes the payment of nonservice-connected disability pension to a Veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521. 

Significantly, the law provides that no pension under public or private laws administered by the Secretary shall be paid to or for an individual who has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning 61 days after such individual's imprisonment begins and ending when such individual's imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; see also Lanham v. Brown, 4 Vet. App. 265 (1993). 

Factual Background & Analysis 

In this case, the Veteran applied for nonservice-connected pension benefits in July 2009.  In his application, he reported that he had been incarcerated since January 1989.  In January 2010, he indicated that he remained incarcerated.

Because the Veteran had been incarcerated for more than 60 days at the time of filing the claim for pension, he is prohibited from receiving nonservice-connected pension payments.  Accordingly, the claim of entitlement to nonservice-connected pension benefits must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application. 

The Veteran is notified that should he be released from prison, he may again reapply for nonservice-connected pension benefits at that time.  His eligibility for nonservice connected pension benefits would be determined based on the evidence then available. 


ORDER

Entitlement to nonservice-connected pension benefits is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


